Citation Nr: 0916100	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for headaches.  The 
Board remanded this claim for additional development in 
February 2008.  


FINDING OF FACT

The Veteran's headaches are not shown to be related to his 
service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's headache 
disability, however, is not a condition subject to 
presumptive service connection.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran alleges that he injured his head when a grenade 
exploded two feet away from him as the result of direct 
combat with the enemy or participation in combat, and that 
this injury led to his current headache disability.  The 
service treatment records show that in February 1969, the 
Veteran was injured when a grenade exploded approximately two 
feet away from him.  He sustained various wounds, to include 
a head injury, for which he was hospitalized, and for which 
he was awarded a Purple Heart.  The day after the injury, he 
complained of frontal and occipital headaches; he was 
diagnosed with post-concussion headaches.  There were no 
further complaints of headaches after his release from the 
hospital, and his May 1970 separation examination, while 
noting the past head injury, noted that there were no 
sequelae.  The objective neurological examination was within 
normal limits.  Despite the fact that the Veteran had 
suffered a head injury in service, there must still be 
evidence of a current headache disorder that can be medically 
linked to the injury sustained in service in order to award 
entitlement to service connection.

The first post-service evidence of headaches is a June 2003 
VA medical report where the Veteran suffered a headache when 
his blood pressure increased after being in a car accident.  

The Veteran's wife submitted an April 2004 lay statement in 
support of the Veteran's claim.  She stated that she married 
the Veteran on July 5, 1969, and asserted that he had 
suffered from headaches ever since they had been married.  
She also reported that the Veteran went to the emergency room 
recently for a headache and high blood pressure.    

On VA examination in July 2008, the examiner noted the 
Veteran's history of sleep apnea.  The Veteran reported an 
incident when a grenade exploded near him during service that 
caused him to be hospitalized for 60 days.  He did not 
describe any headaches occurring during that time but stated 
that he had two painful bumps on the back of his head behind 
the ears that resolved within a few days of the incident.  He 
complained of first experiencing severe headaches after he 
had been discharged from service for two years.  He stated 
that his throbbing headaches started primarily in the morning 
on the right side of his head and lasted 3 to 4 hours.  He 
reported that they were associated with nausea, emesis, and 
photophobia.  He asserted that he suffered from them several 
times a week at one point but currently only experienced them 
once a month since he began using a CPAP machine for his 
obstructive sleep apnea.  The Veteran additionally complained 
of infrequent post-coital headaches that had occurred only 3 
to 4 times in his entire life and were rated a 10 out of 10 
in intensity.  Examination of all 12 bodily systems was 
normal.  The examiner reviewed the entire claims file and 
diagnosed the Veteran with chronic headaches.  He opined that 
the headaches were likely to be primarily a result of the 
Veteran's sleep apnea, especially considering the significant 
improvement he had with treatment of the sleep apnea.  He 
concluded that it would be extremely unlikely that the 
Veteran's headaches were related to any injury he sustained 
during service since his headaches did not begin until 1 to 2 
years after discharge from service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2008 VA medical opinion finding 
no nexus between the Veteran's current headaches and his 
period of service is probative and persuasive based on the 
examiner's comprehensive review of the claims file, thorough 
and detailed examination of the Veteran, and adequate 
rationale.  Additionally, there is no contrary competent 
opinion of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
headaches.  Thus, the Board finds that service connection for 
headaches is not warranted.   

The first objective post-service evidence of the Veteran's 
headaches is in June 2003, approximately 33 years after his 
separation from service, despite his wife's and his 
assertions to the contrary.  The lengthy period without 
treatment or complaint weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's and his wife's 
assertions that his headaches are related to his period of 
active service.  However, to the extent that the Veteran and 
his wife relate his current headaches to his injury in 
service, their opinions are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).   

In sum, the weight of the credible evidence demonstrates that 
the Veteran's headaches first manifested many years after his 
period of active service and are not related to his period of 
active service or to any incident therein.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for headaches, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in September 2004; and a statement of the case in 
June 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for headaches is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


